Citation Nr: 9903345	
Decision Date: 02/05/99    Archive Date: 02/10/99

DOCKET NO.  95-22 849	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for obstructive sleep 
apnea.




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

The appellant and the appellant's spouse


ATTORNEY FOR THE BOARD

R. A. Caffery, Counsel


INTRODUCTION

The veteran served on active duty from January 1942 to August 
1945.  He was a prisoner of war of the German Government from 
February 1943 to May 1945.  This is an appeal from a March 
1995 rating action by the Department of Veterans Affairs (VA) 
Regional Office, St. Paul, Minnesota, which denied 
entitlement to service connection for obstructive sleep 
apnea.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
regional office.

2.  Sleep apnea was not demonstrated during the veteran's 
active military service.  That condition was initially 
medically shown many years following the veteran's release 
from active duty.

3.  The veteran's sleep apnea is not caused by and is not 
related to a service-connected disease or disability.


CONCLUSION OF LAW

The veteran's sleep apnea was not incurred in or aggravated 
during service and is not proximately due to or the result of 
a service-connected disease or disability.  38 U.S.C.A. 
§§ 1110, 5107 (West 1991); 38 C.F.R. § 3.310 (1997).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that it has found the veteran's claim to be 
"well grounded" within the meaning of 38 U.S.C.A. § 5107(a); 
effective on and after September 1, 1989.  That is, the Board 
finds that he has presented a claim which is plausible.  The  
Board is also satisfied that all relevant facts regarding the 
claim have been properly developed.

I.  Background.

The veteran's service medical records reflect that he was 
treated for hepatitis from July to September 1942 and for 
cerebrospinal meningitis from December 1992 to January 1943.  
Both conditions were described as acute in nature and he was 
returned to duty on both occasions.  When he was examined for 
separation from service in August 1945, there was no 
reference to hepatitis or meningitis.  The veteran's service 
medical records reflect no reference to sleep apnea.

The veteran's initial claim for VA disability benefits was 
submitted in February 1983.  He referred to various 
conditions including treatment for meningitis and yellow 
jaundice in 1942. 

The regional office received a report of the veteran's 
private hospitalization in March 1982 for a right direct 
inguinal hernia.  It was indicated that while in the Army he 
had been hospitalized for meningitis and that there had been 
no known residuals except for some weakness of the triceps 
musculature.  It was reported that he had been hospitalized 
in 1958 and 1964 for headaches accompanied by fever and 
mental confusion.  

The veteran was examined by the VA in April 1983.  Various 
findings were recorded on neurological examination.  It was 
indicated that the examination except for subjective 
complaints of headaches and for seizure problems showed 
nothing outstanding.  The diagnoses included post infectious 
residuals of meningitis as questionable etiology for current 
headaches and dizzy spells.  

The veteran was afforded a VA examination for former 
prisoners of war in January 1985.  It was noted that he had 
had meningitis and yellow jaundice in service and those 
conditions were diagnosed by history only.

In a January 1986 rating action, service connection was 
denied for a number of conditions including cerebrospinal 
meningitis and hepatitis.  The veteran appealed that decision 
and in September 1987 the Board of Veterans' Appeals affirmed 
the denial.  The Board concluded that the cerebrospinal 
meningitis and hepatitis with yellow jaundice in service had 
been acute and transitory and had resolved without residual 
disability.  

In December 1994 the veteran submitted a claim for service 
connection for sleep apnea.  

The regional office later received private medical records 
reflecting that the veteran was evaluated in 1992 and 1993 
for sleep apnea.  

During the course of a hearing conducted at the regional 
office in August 1995, the veteran indicated that the initial 
diagnosis of sleep apnea had been made in 1993.  It was 
indicated that he had first noticed the symptoms in about 
1989 or 1990.  He related that his doctor had informed him 
that the sleep apnea could possibly be related to the 
meningitis he had in service.  He also related that he had 
obtained a machine that helped him in sleeping.  

VA outpatient treatment records were later received by the 
regional office reflecting that he was seen in August 1992 
for various conditions including a sleep disorder.  He was 
again seen in May 1993 for sleep apnea.

The regional office later received a sleep study report 
conducted at the St. Joseph's Hospital in March 1993.  The 
assessments included obstructive sleep apnea syndrome.

The veteran was afforded a VA neurological examination in 
June 1997.  He reported that he had been treated for 
hepatitis with yellow jaundice in service and had also 
contracted meningitis.  In 1958 and 1964 he had had episodes 
without loss of consciousness that were associated with 
headaches and nervousness.  He related that although he had 
been hospitalized on those occasions nothing had been found.  
He had been placed on Dilantin in 1958 and had been taking 
two capsules since that time.  It was indicated that the 
veteran had apparently never had a convulsive seizure.  The 
veteran also reported that for many years he had had pain in 
his head that occurred every day.  It was noted that he also 
had a history of sleep apnea and used a continuous positive 
airway pressure (CPAP) machine at night.  

On physical examination various findings were recorded.  His 
reflexes were brisk in the arms and present at the knees but 
absent at the ankles.  His muscle strength was normal in the 
legs.  The sensory examination was normal and the Romberg 
test was negative.  There was no pain to palpation in the 
neck, scalp or skull and his gait was normal.  The examiner 
stated that it was his opinion with a reasonable degree of 
certainty with a review of the medical charts from the 
hospital, the veteran's outpatient charts as well as 
extensive review of the claims file, that the veteran had 
tension headaches.  He stated that, with a reasonable degree 
of medical certainty, he did not believe that the veteran's 
current problems were related to his hepatitis or neurosis.  

In a September 1997 rating action it was held that new and 
material evidence had not been submitted that was sufficient 
to reopen the veteran's claims for service connection for 
hepatitis with yellow jaundice and cerebrospinal meningitis.  
The veteran was notified of those decisions in October 1997 
and did not submit an appeal.  

II.  Analysis.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110.  

If a veteran is a former prisoner of war and as such was 
interned or detained but not less than 30 days, various 
diseases shall be service connected if manifest to a degree 
of 10 percent or more at any time after discharge or release 
from active service even though there is no record or such 
disease during service provided the rebuttable presumption 
provisions of 38 C.F.R. § 3.307 are also satisfied.  These 
include any of the anxiety states, dysthymic disorder (or 
depressive neurosis), post-traumatic osteoarthritis, 
irritable bowel syndrome, peptic ulcer disease and peripheral 
neuropathy except where directly related to infectious 
causes.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.309.

In this case, as indicated previously, the veteran's service 
medical records reflect no reference to sleep apnea.  That 
condition was initially medically manifested many years 
following the veteran's release from active duty.  The 
veteran has not contended otherwise.  Rather, the veteran has 
maintained that the sleep apnea was caused by episodes of 
hepatitis with yellow jaundice and meningitis for which he 
was treated during his active military service.

The record reflects that the episodes of hepatitis with 
yellow jaundice and meningitis for which the veteran was 
treated during service were described as acute in nature and 
he was returned to duty on each occasion after receiving 
treatment.  There was no reference to hepatitis nor 
meningitis when he was examined for separation from military 
service.  Further, residuals of those conditions have not 
been medically demonstrated subsequent to military service.  
Hepatitis and meningitis have been diagnosed by history only 
on VA examinations conducted after service.  Thus, there did 
not appear to be residuals of either disorder and when the 
veteran was afforded a VA neurological examination in June 
1997 the examiner commented that he did not believe that any 
of the veteran's current problems were related to hepatitis.  
Although the veteran is competent to provide evidence of 
visible symptoms, he is not competent to provide evidence 
that requires medical knowledge.  See Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  Moreover, with regard to the 
veteran's testimony that his doctor had informed him that the 
sleep apnea could possibly be related to the meningitis he 
had in service, the Board notes that such opinions are 
speculative, and are therefore not entitled to any real 
probative value.  See Obert v. Brown, 5 Vet. App. 30, 33 
(1993); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).

It should also be commented that service connection has not 
been established for residuals of hepatitis with yellow 
jaundice or meningitis.  Service connection for those 
conditions was denied by the Board of Veterans' Appeals in 
September 1987.  In a recent rating decision in September 
1997, the regional office held that new and material evidence 
had not been submitted that would reopen the claims for 
service connection for those conditions.  The veteran was 
duly notified of that decision and did not submit an appeal.  
Thus, under the circumstances, there is no basis for 
establishing service connection for the veteran's sleep apnea 
as secondary to the episodes of hepatitis with yellow 
jaundice and meningitis for which he was treated during 
service.  In Sabonis v. Brown, 6 Vet. App. 426 (1994), the 
Court held that in cases in which the law and not the 
evidence is dispositive, a claim for entitlement to VA 
benefits should be denied or the appeal to the Board 
terminated because of the absence of legal merit or the lack 
of entitlement under the law.  Id. at 430.  There is also no 
indication that the sleep apnea has resulted from the 
veteran's other service-connected disabilities.  Thus, 
service connection for sleep apnea on a secondary basis is 
not warranted.  38 C.F.R. § 3.310.

The Board has carefully reviewed the entire record in this 
case; however, the Board does not find the evidence to be so 
evenly balanced that there is doubt as to any material issue.  
38 U.S.C.A. § 5107.


ORDER

Entitlement to service connection for obstructive sleep apnea 
is not established.  The appeal is denied.





		
	L. J. WELLS-GREEN
	Acting Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.







- 8 -


